NONPRECEDENTIAL DISPOSITION
                            To be cited only in accordance with
                                     Fed. R. App. P. 32.1




              United States Court of Appeals
                                  For the Seventh Circuit
                                  Chicago, Illinois 60604

                                    Submitted October 1, 2008
                                    Decided October 15, 2008

                                              Before

                               WILLIAM J. BAUER, Circuit Judge

                                 RICHARD A. POSNER, Circuit Judge

                                 JOEL M. FLAUM, Circuit Judge

No. 08‐1291

UNITED STATES OF AMERICA,                              Appeal from the United States 
                  Plaintiff‐Appellee,                  District Court for the Northern 
                                                       District of Illinois, Eastern Division.
       v.
                                                       No. 1:99‐cr‐00952‐1
THOMAS KING,
                       Defendant‐Appellant.            Ruben Castillo,
                                                            Judge.

                                            O R D E R

        The defendant‐appellant in this case was convicted of:  (1) conspiracy to distribute in
excess of 50 grams of cocaine base, in violation of 21 U.S.C. § 846 (Count One); (2) distribution
of 123.5 grams of cocaine, in violation of 21 U.S.C. § 841(a)(1) (Count Two); and (3) using a
communication facility to facilitate a drug crime, in violation of 21 U.S.C. § 843(b) (Counts
Three ‐ Six).  On appeal, this court affirmed the convictions but remanded the matter to the trial
court for re‐sentencing post‐Booker.  (United States v. Booker, 543 U.S. 220 (2005.)   The defendant‐
appellant now appeals the new sentence. 
No. 08‐1291                                                                          Page 2

        This court has carefully reviewed the Amended Judgement in a Criminal Case issued
by the District Court on February 4, 2008, the record on appeal, and the briefs filed by the
parties.

      Accordingly, IT IS ORDERED that this case is summarily affirmed and we adopt as our
own the attached Amended Judgment issued by the District Court on February 4, 2008.